MEMORANDUM **
Juan Fernando Mejia-Cienega appeals the sentence imposed following his guilty plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we remand.
Mejia-Cienega contends that he is entitled to resentencing under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (U.S.2005). Mejia-Cienega suffered no Sixth Amendment violation in the imposition of his sentence, which was enhanced solely on the basis of a prior aggravated felony that he admitted to at the change-of-plea hearing. See United States v. Moreno-Hernandez, No. 03-30387, 2005 WL 1964483, at *7 n. 8 (9th Cir. Aug.17, 2005) (holding that a sentence enhancement based on the fact of a prior conviction for assault raised no Sixth Amendment problems). However, because Mejia-Cienega was sentenced under the mandatory guidelines we remand the case for further proceedings consistent with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See Moreno-Hernandez, 419 F.3d 906, 915 (extending Ameline’s limited remand procedure to non-constitutional Booker error).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.